Citation Nr: 1712002	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1945 to February 1946, including as a Recognized Guerrilla within the Commonwealth Army of the Philippines.  He died in 2005, and the appellant is his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The case was remanded for development in August 2014. 


FINDINGS OF FACT

1.  The Veteran died of cerebrovascular disease due to cardiovascular disease.

2.  The Veteran had not established (and when he died did not have pending a claim of) service connection for any disability. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 
38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in October 2006 and 
December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The AOJ arranged for a VA medical opinion in August 2016, which will be discussed in greater detail below.  The Board finds the report of the opinion offered to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include cardiovascular disease), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease). 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may also be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one that requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

At the time of the Veteran's death, service connection was not in effect for any disability.  

The Veteran died in February 2005.  His death certificate lists the cause of death as cerebrovascular disease due to cardiovascular disease.  No other significant conditions were cited as contributing to death but not resulting in the underlying cause.

The Veteran's STRs are silent for any complaint, finding, treatment, or diagnosis relating to cerebrovascular disease or cardiovascular disease.  An in-service physical examination noted normal cardiovascular, lung, and blood pressure findings. 

A letter from Dr. R.R. dated in September 1968 notes that the Veteran was admitted to the Veterans Memorial Medical Center (VMMC) for eight days in August 1968 with a diagnosis of hypertensive atherosclerotic cardiovascular disease. 

A letter from Dr. A.D. dated in November 1968 notes that the Veteran reported he sustained disabilities and hypertension as a result of his service in the Second World War.  Dr. A.D. noted that "on his medical evaluation at the VMMC, he was found to have hypertension and cardiovascular disease as developed during the war." The Veteran was found to have hypertension and cardiovascular disease and was given anti-hypertensive regimen and anti-anginal drugs.  Also, Dr. A.D. commented that his problems were compounded by the difficulty imposed by abdominal aneurysm.  Lastly, Dr. A.D. opined that "the claim for compensation by the Veteran/widow should be given favorable consideration in view of all their suffering during the war."  [It is unclear what claim Dr. A.D. was referencing, since the Veteran filed a claim of service connection with VA in August 2003, many years after the date of Dr. A.D.'s letter].

An ultrasound report dated in July 2001 notes normal kidneys and an abdominal aneurysm. 

Private treatment records dated in August 2003 note that the Veteran was admitted for a cerebrovascular accident in October 1996. 

Private treatment records from September 2004 note a diagnosis of acid peptic disease and hypertension.  

A letter from Dr. C.O. dated in July 2004, notes that the Veteran had essential hypertension.  Additionally, a letter from Dr. C.O. dated in July 2007 opines that the hypertension and cardiovascular disease, which caused the Veteran's death, was a direct result of complications of his abdominal pains and incidental ailments that he had been suffering since service in World War II. 

An August 2007 statement by the appellant notes that the Veteran had gastrointestinal troubles due to his service in the Philippine Army and as a Japanese Prisoner of War (POW).  A POW affidavit completed by the appellant in July 2008 alleges that the Veteran was captured and held briefly by the Japanese in May 1945.  A letter dated in October 2008 from the National Personnel Records Center (NPRC) indicates that the Veteran did not acquire POW status.  An Affidavit for Philippine Army Personnel completed by the Veteran in February 1946 shows that he indicated he was not a POW during service.  

Two buddy statements dated in August 2007 from individuals who served with the Veteran note that the Veteran suffered from gastrointestinal pains after the war, and both statements indicate a belief that the Veteran's death was related to the gastrointestinal disorder that he incurred during service.

The Board remanded this case in August 2014 to obtain a medical opinion.  In a VA medical opinion, dated in August 2016, the reviewing clinician opined that there was no objective material evidence of hypertension, stroke, or cardiac condition in the STRs, and no objective evidence that the conditions began in service, therefore, it was less likely than not that the cause of death, which was cerebrovascular disease due to cardiovascular disease, is service related.  Further, the reviewing clinician opined that the etiology of the cause of death was uncontrolled hypertension with hypertensive atherosclerotic heart disease resulting to cerebrovascular accident or stroke. 

The reviewing clinician noted that hypertension or any abdominal pain was not noted in the STRs which contradicted the lay statements of record.  The reviewing clinician also noted that, regarding the appellant's August 2007 statement, if the Veteran had gastrointestinal pain, it was difficult to say that it resulted in hypertension because pain is not a risk factor or etiology of hypertension.  Pain can increase blood pressure readings for a certain period of time, but not cause hypertension.  If the gastrointestinal pain was the alleged symptom of abdominal aneurysm, this was not likely because abdominal aneurysm is a complication of chronic uncontrolled hypertension and not vice versa.  Further, the reviewing clinician noted that the August 2007 buddy statements that alleged gastrointestinal problems did not correlate with the etiology of the Veteran's death. 
The reviewing clinician reviewed the Veteran's treatment records and agreed that the Veteran had hypertension and hypertensive atherosclerotic heart disease and eventually suffered a cerebrovascular accident.  However, the reviewing clinician noted that these conditions all occurred post service. 

The reviewing clinician reviewed the November 1968 statement by Dr. A.D. and noted that the Veteran claimed that he sustained disability and that the severe hypertension worsened through the years leading to total disability.  She found no evidence in this statement that linked the hypertension to the Veteran's service.  Lastly, the reviewing clinician noted contradictory statements between the "buddy statements," the statements from Dr. C.O., and the appellant, with the statement from Dr. A.D.  Dr. A.D. stated that the Veteran's hypertension worsened through the years resulting in cardiovascular disease and abdominal aneurysm while the other statements alleged abdominal pain that caused hypertension. 

In considering the probative value of and weighing the evidence of record, the Board finds Dr. C.O.'s opinions inadequate because they did not express familiarity with the entire factual record and did not account for the factual data that weighed against the Veteran's claim, to include the absence of any documentation of complaints or treatment in service and for an extended period of time postservice. Similarly, Dr. A.D.'s opinion is inadequate because it also did not express familiarity with the entire factual record, provided no rationale, and relied heavily on the Veteran's self-reported medical history.  Therefore, the Board attaches no weight of probative value to these opinions.

Regarding the opinions from the appellant and the buddy statements that the Veteran's gastrointestinal issues were related to his service and caused his death, they are laypersons and have not demonstrated or alleged expertise in establishing, or determining the etiology of, a diagnosis such as cardiovascular disease or cerebrovascular disease.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  The buddy statements provide no supporting medical opinion or medical treatise evidence, do not cite to any supporting factual data, and do not offer any explanation of rationale for their opinions.  Therefore, their opinions in this matter have no probative value.  The appellant did provide supporting medical opinions, but, as noted above, they are inadequate for rating purposes and have no probative value.  Therefore, the appellant's opinion in this matter also has no probative value.  While a layperson may provide testimony bearing on etiological factors for a disability, what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

The Board acknowledges the appellant's allegations that the Veteran was a POW and that his gastrointestinal complaints, cardiovascular disease, and cerebrovascular accident arose from when he was a POW.  However, as noted above, the NPRC certified in October 2008 that the Veteran did not achieve POW status.  In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war unless a reasonable basis exists for questioning it.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Here, there is no reason to question the findings of the service department.  Notably, the Veteran even reported in his Affidavit of Philippine Army Personnel, completed contemporaneously to his service, that he had not been a POW.  Therefore, as the evidence shows the Veteran was not a POW, the Board will not further consider the presumptions relating to POW status, as they are inapplicable in this case.  See 38 C.F.R. § 3.309(c).

The Board finds the August 2016 VA opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history, other statements, and other medical opinions, and included adequate rationale for the conclusions reached.  Because there is no probative evidence to the contrary, the opinion is persuasive.

As there is no probative evidence that the Veteran's death was due to a disability that was incurred or aggravated in service, or that such disability contributed to cause his death, a preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The appeal in the matter must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



___________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


